Exhibit 10.25

AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment to Employment Agreement (this “Amendment”) is made and entered
into as of February 21, 2008, by and among John L. Bishop (“Executive”) and
Cepheid, a California corporation (the “Company”).

R E C I T A L S

A. The Company and Executive are parties to that certain Employment Agreement
dated January 24, 2007. All capitalized terms set forth herein shall (unless
otherwise defined herein) have the meanings given to them in the Agreement.

B. The Company and Executive wish to clarify the terms of Section 9 of the
Agreement by means of this Amendment to the Agreement.

A G R E E M E N T

NOW THEREFORE, the parties hereby agree as follows:

1. AMENDMENT TO AGREEMENT. The first sentence of Section 9 of the Agreement
entitled “Separation Benefits” is hereby amended to insert the phrase “any
earned but unpaid bonus,” such that it shall read in its entirety to read as
follows:

“Upon termination of your employment with Cepheid for any reason, you will
receive payment for all unpaid salary, any earned but unpaid bonus,
reimbursements and PTO accrued to the date of your termination of employment;
and your benefits will be continued under Cepheid’s then existing benefit plans
and policies for so long as provided under the terms of such plans and policies
and as required by applicable law.”

2. NO OTHER AMENDMENTS. Except as expressly set forth above, all of the terms
and conditions of the Agreement remain in full force and effect.

3. GOVERNING LAW. This Amendment will be governed by and construed in accordance
with the laws of the State of California, without giving effect to that body of
laws pertaining to conflict of laws.

4. COUNTERPARTS. This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered will be deemed an original, and all
of which together shall constitute one and the same instrument.

 

COMPANY:     EXECUTIVE:

/s/ Joseph Smith

   

/s/ John Bishop

By: Joseph Smith     John Bishop Its: Senior Vice President and General Counsel
   